 GENERAL TEAMSTERS',ETC., LOCAL NO. 890641General Teamsters',Warehousemen and Helpers'Union, LocalNo. 890 and San Joaquin Valley Shippers'Labor Committee;Imperial Valley Shippers'Labor Committee;Blythe Shippers'Labor Committee;and Yuma Valley Shippers'Labor Com-mitteeandDavid Castro and Andrew Torigian.Case No. 20-CE-6. June 15, 1962DECISION AND ORDERUpon charges duly filed by David Castro and Andrew Torigian,individuals, the General Counsel of the National Labor RelationsBoard,by the Regional Director for the Twentieth Region, on Novem-ber 13, 1961, issued an amended complaint alleging that GeneralTeamsters', Warehousemen and Helpers' Union, Local No. 890 (hereincalled Respondent Union) and San Joaquin Valley Shippers' LaborCommittee, Imperial Valley Shippers' Labor Committee, BlytheShippers' Labor Committee, and Yuma Valley Shippers' Labor Com-mittee (herein called Respondent Shippers' Committees) had engagedin and were engaging in unfair labor practices within the meaning ofSection 8(e) and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, amended complaint, andnotice of hearing were duly served upon the Respondents and copiesof the amended complaint and notice of hearing were duly served uponthe Charging Parties.With respect to the unfair labor practices, the complaint alleges, insubstance, that the Respondent Union and certain employer-membersof the Respondent Shippers' Committees have entered into, and main-tained in effect, certain contract clauses, pursuant to which these mem-bers of the Respondent Shippers' Committees have agreed to ceaseand refrain, and have ceased and refrained, from using or otherwisedealing in the services of Castro, Torigian, and other independenttruck operators in violation of Section 8(e).On January 5, 1962, all parties to this proceeding entered into astipulation of facts, and on the same date jointly agreed to transferthis proceeding directly to the Board for findings of fact, conclusionsof law, and Decision and Order. The stipulation states that the partieshave waived their rights to a hearing before a Trial Examiner andto the issuance of an Intermediate Report and Recommended Order,and provides that the charges, complaint, amended complaint, an-swers, amended answers, and stipulation of facts constitute the entirerecord in the case.On January 12,1962, the Board approved the stipu-lation, ordered the transfer of the proceeding to the Board, andgranted permission to the parties to file briefs.Thereafter, the Gen-eral Counsel, the Respondent Shippers' Committees, and the Respond-ent Union filed briefs.137 NLRB No. 75.649856-63-vol. 137-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the stipulation and briefs, and upon the entirerecord in the case, the Board makes the following :FINDINGS OF FACTI.COMMERCEThe parties have stipulated that the Respondent Shippers' Com-mittees are agents for approximately 48 employers and are dulyauthorized on their behalf to negotiate and enter into the labor agree-ments with the collective bargaining representatives of their em-ployees.Said employers, among them Pappas and Company, Inc.;High and Mighty Farms, Inc.; S. Stamoules, Inc.; Farley Fruit Com-pany; Westside Growers and Shippers, Inc.; Suzy-Belle Farms; andArkalian Farms, are engaged in San Joaquin Valley, Blythe County,and Imperial County, California, and in Yuma County, Arizona, asgrowers, packers, and shippers of agricultural products.Each ofthe growers, packers, and shippers so represented by these Respond-ent Shippers' Committees annually sells and ships products valuedat more than $50,000 from its packing plant to points outside the Statein which each of said plants is located.Accordingly, we find thatSan Joaquin Valley Shippers' Labor Committee, Imperial ValleyShippers' Labor Committee, Blythe Shippers' Labor Committee, andYuma Valley Shippers' Labor Committee are engagedin commercewithin themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters', Warehousemen and Helpers' Union, Local No.890, is a labor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe facts, as stipulated, show that the Charging Parties, DavidCastro and Andrew Torigian, are independent contractors, separatelyengaged in hauling agricultural produce on a contract basis, and thateach individually owns and operates trucks and also hires other indi-viduals as drivers.During the period of time material herein, theCharging Parties have had hauling contracts with Pappas and Com-pany, Inc. ; High and Mighty Farms, Inc. ; S. Stamoules, Inc. ; FarleyFruit Company; Westside Growers and Shippers, Inc.; Suzy-BelleFarms; Arkalian Farms; and other grower-shippers, all of whom arerepresented for collective bargaining by Respondent Shippers'Committees.On or about August 1, 1960, Respondent Union entered into a con-tract entitled "1960-61 Truck Drivers Agreement" with RespondentShippers' Committee acting for and on behalf of some 48 grower-shippers, including the aforenamed grower-shippers.This contract GENERAL TEAMSTERS', ETC., LOCAL NO. 890643was effective August 1, 1960, for a term expiring July 15, 1962, andprovided in relevant part that: '4 (a) If the Company contracts any hauling of produce betweenthe field and the packing house or the field and the vacuum cooler,employees of such contractors shall be covered under the termsof this contract.(b) If the contractor does not comply with the terms of thisagreement, the Union will notify the Company in writing of anyprovisions of the agreement violated. If contractor shall notcome into compliance within 48 hours, the Company shall ter-minate the contract with contractor.In addition, Respondent Union and Respondent Shippers' Com-mittees, on or about July 12, 1960, entered into a "SupplementaryAgreement" effective only for the San Joaquin Valley operations ofany shipper party to the main agreement.This "SupplementaryAgreement," to remain in force as long as the main agreement isoperative, provided in pertinent part that : 2(1)All independent truckdrivers hauling melons between thefield and the packinghouse shall be in good standing with theUnion.Shippers will, upon written request by the Union, ter-minate within 48 hours thereafter the contract of any independenttrucker who ceases to be in good standing with the Union.The General Counsel and the Respondents agree that section 4(b)and the second sentence of section (1),3supra,are within the proscrip-tion of Section 8(e) of the Act and that the Board may enter an ap-propriate order to remedy these specificclauses.We agree that theseprovisions are express "hot cargo" agreements that the employer sig-natories will cease doing business with other persons and are unlawfulunder Section 8(e) of the Act.The General Counsel contends, and the Respondent Union denies,that section 4(a) and the first sentence of section (1) also constituteagreements whereby an employer agrees to cease doing business withanother person within the meaning of Section 8 (e) of the Act. Insection 4(a) the employers have bound themselves to do business onlywith those contractors who agree that their employees shall be coveredby the terms of the contract, and by section (1) the employers agreeto hire only those independent truckdrivers who are members in goodstanding with the Respondent Union. As an agreement to do businessonly with those who meet either union membership or contract cover-1These relevant provisions are hereinafter referred to as section 4(a) and (b).2 This provision is hereinafter referred to as section (1).3Although it originally denied the illegality of the entire section(1), in its briefRespondent Union conceded that the second sentence thereof is also proscribed by Sec-tion8(e) of the Act. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDage requirements, these clauses are an agreement, at least by implica-tion, not to do business with those who do not so qualify.'Accord-ingly, we find that section 4(a) and the first sentence of section (1)fall squarely within the proscription of Section 8(e) of the Act.'The parties stipulated that at all times material herein the Respond-ent Union and the above-named members of the Respondent Shippers'Committees have maintained the contract and supplement in effect,specifically including the provisions herein found to be unlawfulunder Section 8 (e).They further stipulated that from time to timeduring the relevant period the Respondent Union has taken steps toenforce those provisions.We construe this as a stipulation that thesaid parties to the contract have, in fact, enforced and given effect tothese unlawful clauses, the Respondent Union by requesting adherencethereto and the employers by acquiescing in and complying with suchdemands.'For the reasons set forth in our decision in theMcKinneycase,' we are persuaded that any enforecment of or compliance withsuch invalid clauses constitutes an unfair labor practice proscribed bySection 8(e) of the Act.As the Respondents herein have enforced orgiven effect to sections 4 (a) and (b) of their contract and section (1)of the supplement, we find they have thereby "entered into" an il-legal agreement in violation of Section 8 (e) of the Act.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in connection with the operations as described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found thatRespondents have engaged in certain unfairlabor practices,we shall orderthat theycease and desist therefrom andthat theytake certain affirmative action designed to effectuate thepoliciesof the Act.* D&n McKinneyCo, 137 NLRB 649' Ibid.In this connection,we note that a bulletin datedAugust4, 1961, sentby an employerassociation to "those shippers who are parties to the 1960-1961Truck Driverscontract,"which was incorporated into the stipulation as an exhibit,reveals that the shippers hadbeen adhering to those provisions at least until that date."Dan McKinney Co.,137 NLRB 649.8we have held on similar facts that parties violate Section 8 (e) ofthe Act byacknowl-edging and reaffirming the current effectiveness and applicationof a "hot cargo" con-tract.Automotive,Petroleum&Allied Industries Employees Union,Local 618, affiliatedwith International Brotherhood of Teamsters,etc.(Greater StLouisAutomotiveTrimmers and Upholsterers Association,Inc),134 NLRB1363;Los Angeles MailersUnionNo. 9, I.T.U (Hillbro Newspaper Company, Division of Hearst Publishing Com-pany, Inc),135 NLRB 1132. GENERAL TEAMSTERS', ETC., LOCAL NO. 890645Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAw1.General Teamsters',Warehousemen and Helpers' Union, LocalNo. 890, is a labor organization within the meaning of Section 2(5)of the Act.2.San Joaquin Valley Shippers' Labor Committee, Imperial ValleyShippers' Labor Committee, Blythe Shippers' Labor Committee, andYuma Valley Shippers' Labor Committee, and their members, areengaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.3.By enforcing and maintaining in effect a contract between Re-spondentUnion and Respondent Shippers' Committees wherebyemployer-members of these committees were obligated to cease andrefrain, and did cease and refrain, from using or otherwise dealing inthe services of David Castro, Andrew Torigian, and other independ-ent truck operators who are not parties to the agreements referred toabove, or whose employees are not covered thereby, or who do notcomply with the terms thereof, or who are not in good standing withRespondent Union, the Respondents named herein violated Section8 (e) of the Act.4.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, General Team-sters',Warehousemen and Helpers' Union, Local No. 890, San JoaquinValley Shippers' Labor Committee, Imperial Valley Shippers' LaborCommittee, Blythe Shippers' Labor Committee, and Yuma ValleyShippers' Labor Committee, and their officers, agents, representatives,successors, and assigns, shall :1.Cease and desist from :(a)Enforcing, maintaining in effect, and giving effect to the con-tracts entered into by these parties on or about August 1, 1960, and onor about July 12, 1960, insofar as said contracts provide that :If the Company contracts any hauling of produce between thefield and the packinghouse or the field and the vacuum cooler, em-ployees of such contractors shall be covered under the terms ofthis contract.If the contractor does not comply with the terms of this agree-ment, the Union will notify the Company in writing of any pro- 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisions of the agreement violated. If contractor shall not comeinto compliance within 48 hours, the Company shall terminatethe contract with contractor.All independent truckdrivers hauling melons between the fieldand the packinghouse shall be in good standing with the Union.Shippers will, upon written request by the Union, terminate within48 hours thereafter the contract of any independent trucker whoceases to be in good standing with the Union.(b)Entering into, actively maintaining, giving effect to, or en-forcing any other contract or agreement, express or implied, wherebyRespondent Shippers' Committees or any of their employer-memberscease or refrain, or agree to cease or refrain, from doing business withDavid Castro, Andrew Torigian, or any other indepedent truck op-erator.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Respondent Shippers' Committees shall :(1)Notify in writing their respective employer-members that thosecontracts between General Teamsters', Warehousemen and Helpers'Union, Local No. 890 and Respondent Committees entered into on orabout August 1, 1960, and on or about July 12, 1960, are no longerin effect insofar as they require that said employer-members cease orrefrain, or agree to cease or refrain, from doing business with anyindependent truck operator.(2)Post in conspicuous places at their offices where notices to em-ployees are customarily posted, copies of the notice attached heretomarked "Appendix A." 9(3)Furnish to the Regional Director for the Twentieth Regionsigned copies of the aforementioned notice for posting by their em-ployer-members, if such employer-members agree, in places wherenotices to employees are customarily posted.Copies of said notice, tobe furnished by the Regional Director, shall, after being signed by Re-spondents, as indicated, be forthwith returned to the Regional Direc-tor for disposition by him.(b)Respondent General Teamsters', Warehousemen and Helpers'Union, Local No. 890, shall :(1)Post at its offices, places of business, and meeting places in theStates of California and Arizona, copies of the notice attached heretomarked "Appendix B.710 Copies of said notice, to be furnished by theRegional Director of the Twentieth Region, shall, after having beenduly signed by Respondent Union's authorized representatives, be9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."10 See footnote 9,supra. GENERAL TEAMSTERS', ETC., LOCAL NO. 890647posted immediately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter, in conspicuous places, in-cluding all places where Respondent Union's notices to members arecustomarily posted.Reasonable steps shall be taken by RespondentUnion to insure that said notices are not altered, defaced, or coveredby other material.(2)Furnish to the Regional Director of the Twentieth Regionsigned copies of the aforementioned notice for posting by the em-ployer-members of the Respondent Shippers' Committees, if such em-ployee-members agree, in places where notices to employees are cus-tomarily posted.Copies of said notice, to be furnished by the RegionalDirector, shall, after being signed by Respondents, as indicated, beforthwith returned to the Regional Director for disposition by him.(c)Respondents shall notify the Regional Director for the Twen-tieth Region, in writing, within 10 days from the date of this Order,what steps they have taken to comply herewith.MEMBERSFANNING and BROWN took no part in the consideration ofthe above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT enter into, actively maintain, give effect to, or en-force any contract or agreement, express or implied, with GeneralTeamsters',Warehousemen and Helpers' Union, Local No. 890,whereby we cease or refrain, or agree to cease or refrain, fromusing the services of any other employer, or from doing businesswith any other person.WE WILL NOT enforce or maintain in effect our contracts enteredintowithGeneralTeamsters',Warehousemen and Helpers'Union, Local No. 890, on or about August 1, 1960, or on or aboutJuly 12, 1960, insofar as said contracts provide that :If the Company contracts any hauling of produce betweenthe field and the packinghouse or the field and the vacuumcooler, employees of such contractors shall be covered underthe terms of this contract.If the contractor does not comply with the terms of thisagreement, the Union will notify the Company in writing ofany provisions of the agreement violated. If contractor shall 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot come into compliance within 48 hours, the Company shallterminate the contract with contractor.All independent truckdrivers hauling melons between thefield and the packinghouse shall be in good standing with theUnion.Shippers will, upon written request by the Union,terminate within 48 hours thereafter the contract of any in-dependent trucker who ceases to be in good standing with theUnion.SAN JOAQUIN VALLEY SHIPPERS' LL.3oR COMMITTEE;IMPERIAL VALLEY SHIPPERS' LABOR COMMITTEE;BLYTHE SHIPPERS' LABOR COMMITTEE; YUMA VAL-LEY SHIPPERS' LABOR COMMITTEE,Employers.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the datehereof,and must notbe altered,defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 703Market Building, 830 Market Street, San Francisco 2,California, Telephone Number, Yukon 6-3500, Extension 3191, if theyhave any question concerning this notice or compliance with its pro-visions.APPENDIX BNOTICE TO ALL MEMBERS AND TO ALL EMPLOYEES OF EMPLOYER-MEMBERS OF SAN JOAQUIN VALLEY SHIPPERS' LABOR COMMITTEE,IMPERIAL VALLEY SHIPPERS' LABORCOMMITTEE,BLYTHESHIPPERS'LABOR COMMITTEE, AND YUMA VALLEYSHIPPERS'LABORCOMMITTEEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT enter into, actively maintain, give effect to, orenforce any contract or agreement, express or implied, with SanJoaquin Valley Shippers' Labor Committee, Imperial ValleyShippers' Labor Committee, Blythe Shippers' Labor Committee,or Yuma Valley Shippers' Labor Committee, or any employer-member of any of these organizations whereby such Shippers'Committee, or any employer-member thereof, ceases or refrains,or agreesto cease or refrain, from using the services of any otheremployer, or from doing business with any other person.WE WILL NOT enforce or maintain in effect the contracts enteredinto by the aforenained Shippers' Committees or their employer-members and the undersigned Union on or about August 1, 1960, DAN McKINNEY CO.649or on or about July 12, 1960, insofar as said contracts providethat :If the Company contracts any hauling of produce betweenthe field and the packinghouse or the field and the vacuumcooler, employees of such contractors shall be covered underthe terms of this contract.If the contractor does not comply with the terms of thisagreement, the Union will notify the Company in writing ofany provisions of the ageement violated. If contractor shallnot come into compliance within 48 hours, the Company shallterminate the contract with contractor.All independent truckdrivers hauling melons between thefield and the packinghouse shall be in good standing with theUnion.Shippers will, upon written request by the Union,terminate within 48 hours thereafter the contract of any in-dependent trucker who ceases to be in good standing withthe Union.GENERALTEAMSTERS',WAREHOUSEMENAND HELPERS'UNION, LOCAL No. 890,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 703 Market Building, 830 Market Street, San Francisco 2,California, Telephone Number, Yukon 6-3500, Extension 3191, ifthey have any question concerning this notice or compliance with itsprovision.Dan McKinney Co.andLeo S. AngelandCalifornia Beer Whole-salers'Association,Inc.;CaliforniaBrewers Association;Teamster Brewery and Soft Drink Workers Joint Board ofCalifornia;and Beer Drivers Local Union 683, Parties to theContract.Case No. 21-CE-18. June 15, 1962DECISION AND ORDEROn September 27, 1961, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding thatDan McKinney Co., the Respondent herein, had not engaged in unfairlabor practices in violation of Section 8(e) of the Act and recom-mending that the complaint be dismissed, as set forth in the attachedIntermediate Report.Thereafter, the General Counsel, California137 NLRB No. 74.